Exhibit 99.1 Media contact:-or- Investor/analyst contact: Bobbie Egan Chris Berry Media Relations Manager Managing Director of Investor Relations (206) 392-5134 (206) 392-5260 FOR IMMEDIATE RELEASEJan. 4, 2011 ALASKA AIR GROUP REPORTS DECEMBER OPERATIONAL RESULTS SEATTLE — Alaska Air Group, Inc. (NYSE:ALK) today reported December operational results for its subsidiaries, Alaska Airlines (Alaska) and Horizon Air (Horizon). ALASKA AIRLINES Alaska reported a 13.3 percent increase in traffic on a 10.7 percent increase in capacity, resulting in a 2.0-point increase in load factor to 85.6 percent. Alaska also reported that 80.9 percent of its flights arrived on time in December 2010, a 3.1-point decrease compared to the 84.0 percent reported in December 2009. The following table shows the operational results for December 2010 and for the full year 2010, compared to the prior-year periods: December Year-to-Date Change Change Revenue passenger miles RPMs (in millions) 13.3% 10.8% Available seat miles ASMs (in millions) 10.7% 5.6% Passenger load factor 85.6% 83.6% 2.0pts 83.3% 79.3% 4.0pts Revenue passengers (in thousands) 9.2% 6.1% On-time arrivals as reported to U.S. DOT 80.9% 84.0% (3.1)pts 87.5% 82.9% 4.6pts -more- -2- HORIZON AIR Horizon reported a 2.4 percent decline in traffic on a 5.8 percent decline in capacity compared to December 2009, resulting in a 2.7-point increase in load factor to 78.6 percent.Horizon also reported that 67.6 percent of its flights arrived on time in December 2010, a 13.1-point decrease compared to the 80.7 percent reported in December 2009. The following table shows the operational results for December 2010 and for the full year 2010, compared to the prior-year periods: December Year-to-Date Change Change RPMs (in millions) (2.4)% 1.7% ASMs (in millions) (5.8)% (1.7)% Passenger load factor 78.6% 75.9% 2.7pts 75.7% 73.1% 2.6pts Revenue passengers (in thousands) - 0.9% On-time arrivals 67.6% 80.7% (13.1)pts 84.1% 86.1% (2.0)pts Alaska Airlines and Horizon Air, subsidiaries of Alaska Air Group (NYSE: ALK), together serve more than 90 cities through an expansive network in Alaska, the Lower 48, Hawaii, Canada and Mexico. Alaska Airlines ranked “Highest in Customer Satisfaction Among Traditional Network Carriers” in the J.D. Power and Associates 2008, 2009 and 2010 North America Airline Satisfaction StudiesSM. For reservations, visit alaskaair.com. For more news and information, visit the Alaska Airlines/Horizon Air Newsroom at alaskaair.com/newsroom # # #
